Title: To Thomas Jefferson from Samuel Smith, 23 August 1803
From: Smith, Samuel
To: Jefferson, Thomas


          
            Sir/ 
            Ballston Springs 23d. Aug. 1803
          
          During the late War between England & France—England levied a Convoy Duty of ½ ⅌C: on Goods exported from G.B. to any Port in Europe & One ⅌C: to all other Countries—for which difference there was some pretext—Neutrals as well as National Ships were Charged therewith—On the Peace this Convoy Duty was Changed to a Duty on Export, and the U.S. were thus subjected to double the Duty paid by other Nations—this Distinction was particularly levelled against us—If I recollect right, Mr. King protested against this Injustice as being Contrary to the true spirit of the Treaty—The Budget lately presented to Parliament proposes to raise £450,000 Sterlg.—by a duty of One ⅌C: on goods exported from G.B. to any port of Europe & Three ⅌ Cent on all Goods exported Elsewhere—thus subjecting the U.S. to the payment of three times the Duty paid by all other of her Customers—I think Mr. Madison made the ½ ⅌C: difference to amount to £80,000 Sterlg.—I presume their New 3 ⅌C: will be a Tax of £350 or £400,000 Sterlg. payable by the U.S. towards the Expences of the New War,—Mr Gallatin can ascertain the Amount precisely—I have taken the liberty to state this subject lest It might escape your Observation—I am at a loss to Concieve how we Shall meet this Grievance, or whether It would be with propriety introduced into the Message. 
          Those Springs would I am Confident operate an effectual Cure in the case of Mr. Carr—I am Dr Sir/
          with Truth Sincerely your Friend and Obedt. Serv
          
            S. Smith
            
          
        